DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5-7, 12, 19 are currently amended.
Claims 2-4, 8-11, 13, 17-18, 20 are previously presented.
Claim 15 is cancelled.
Claims 14, 16 are withdrawn.

Response to Arguments

Applicant’s arguments, see Remarks, filed 6/17/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 1 has been withdrawn. 

OBECTION / WARNING

Applicant is advised that should claim 1 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 17, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (US 2010/0219555).  

Regarding claims 1, 12: Bonnett discloses: a powder including thermoplastic fluoropolymer ([0032]) and plasticizer ([0031]).
The Bonnett reference does not disclose: wherein the powder is preheated / recycled to a temperature between 40 and 5 degrees less than the melting temperature.
In the same field of endeavor of extruded plastics as Montagna (see title, abs), Mehan discloses: a fluoropolymer heated to 30 degrees less than its melting temperature before extrusion ([0032]).
To add the preheating of the powder to be 30 degrees lower than the melting temperature of the fluoropolymer mixture as in Mehan had the benefit that it improved the blend properties and the coating ([0032]).   
It would have been obvious to one of ordinary skill in the art to combine the powder form of the materials as in Bonnett with the preheating to 30 degrees less than the melting temperature of Mehan to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the blend properties and the coating.
Regarding limitations recited in claims 1, which are directed to method of making said powder (e.g. “said composition having undergone heating at a temperature ranging from Tc-40 C to Tm-5C, Tm being the melting temperature of the thermoplastic polymer measured by DSC”) it is noted that said limitations are not given patentable weight in the product claims.  
Regarding limitations recited in claim 1 which are directed to specific properties of fluoropolymer recited in said claim, it is noted that once a fluoropolymer is disclosed to comprise a material selected from the group consisting of fluorinated copolymers (see Bonnett), and therefore is substantially the same as the fluoropolymer/powder of claim 1, it will, inherently, display recited properties.  See MPEP 2112.
Regarding limitations recited in claim 1 which are directed to specific properties of silica pigment/powder recited in said claim, it is noted that once a silica is disclosed to comprise a material selected from the group consisting of silicon dioxide (see Bonnett), and therefore is substantially the same as the powder of claim 1, it will, inherently, display recited properties.  See MPEP 2112.
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the powder (see combination Bonnett / Mehan as indicated above) as recited in claim 1 is the same as the powder disclosed by combination of Bonnett / Mehan, as set forth above, the claim is unpatentable even though the powder of Bonnett / Mehan was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 2, the Examiner notes that the powder has a similar composition as claimed by applicant, (i.e. fluoropolymer and plasticizer) which would result in the claimed property (having a compressive force of less than 2 N – as measured by a compression test carried out on the powder that has undergone the heat treatment – Examiner has interpreted that the heat treatment refers broadly to the heating at a temperature of the recited range of claim 1 and that it is not indefinite even though the heat treatment lacks proper antecedent basis in the claimed subject matter). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the fluoropolymer and silica product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Regarding claim 6, limitations recited in claim 6 which are directed to specific properties of fluoropolymer recited in said claim, it is noted that once a fluoropolymer is disclosed to comprise a material selected from the group consisting of fluorinated copolymers (see Bonnett  / Mehan), and therefore is substantially the same as the fluoropolymer/powder of claim 1, it will, inherently, display recited properties (“having a viscosity of less than or equal to 1600 Pa-s, measured at a temperature of 232 C and at a shear rate of 100/sec according to the standard ASTM D3825”).  See MPEP 2112.

Regarding claim 17, the Examiner notes that the powder has a similar composition as claimed by applicant, (i.e. fluoropolymer and flow aid / plasticizer) which would result in the claimed property (having a compressive force of less than 1.5 N – as measured by a compression test carried out on the powder that has undergone the heat treatment – Examiner has interpreted that the heat treatment refers broadly to the heating at a temperature of the recited range of claim 1 and that it is not indefinite even though the heat treatment lacks proper antecedent basis in the claimed subject matter). 
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the fluoropolymer and silica product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Chorvath (US 2007/0108652).

Regarding claim 3, the combination Bonnett / Mehan does not disclose: the claimed species of fluoropolymers.
In the same field of endeavor of fluoropolymer-silica compositions (see [0035]) as Bonnett, Chorvath discloses: wherein the fluoropolymer is a vinyl fluoride (see [0049]).
To select/combine the vinyl fluoride of Chorvath in the powder of Bonnett had the benefit that it was the selection of a known design for its intended uses.  See MPEP 2144.06-07 regarding the art-recognized suitability for its intended purposes.  Furthermore, doing so improved the flexural modulus of the fluoroplastic ([0002]).
It would have been obvious to one of ordinary skill in the art to combine the vinyl fluoride of Chorvath to the powder composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended uses and improved the flexural modulus of the fluoroplastic.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Glew (US 2010/0151243).

Regarding claim 4, the combination Bonnett / Mehan does not disclose: wherein the fluoropolymer is a polymer comprising units derived from vinylidene fluoride, and is chosen from polyvinylidene fluoride homopolymer and copolymers comprising at least 50 mol % of units derived from vinylidene fluoride, or other listed species.
In the same field of endeavor of plastic compositions as Bonnett, Glew discloses comonomers of perhalofluoropolymers such as vinylidene fluoride (see [0171]) with a molar ratio overlapping the recited range of greater than 50% (see 70/30 to 30/70 mole % of [0171]).
To select the molar ratio of Glew in the composition of Bonnett would have been a change in concentration of a component which is prima facie obvious to one of ordinary skill in the art.  See MPEP 2144.05(II)((A) regarding the optimization of concentrations within prior art conditions.  Doing so would have yielded predictable results and had a reasonable expectation of success to one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to combine the mole fraction of vinylidene fluoride units of Glew with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so would have been an art-recognized optimization of the concentration of various components and would have been within the level of skill of one of ordinary skill in the art, yielded predictable results and had a reasonable expectation of success. 

Claims 5, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Felix (US 2008/0160351).

	Regarding claim 5, the combination Bonnett / Mehan does not disclose: wherein ethylene and chlorotrifluoroethylene, ethylene and tetrafluoroethylene, hexafluoropropylene and tetrafluoroethylene, tetrafluoroethylene and perfluoro(alkyl vinyl ) ethers.
	In the same field of endeavor of fluoropolymers with fillers (see title, abs) as Bonnett, Felix discloses: an ethylene/tetrafluoroethylene copolymer (see [0061]).
	To add the ethylene/tetrafluoroethylene copolymer of Felix to the monomer fluoropolymer of Bonnett had the benefit that it improved the mechanical properties for some applications and/or decreased costs ([0061]).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the ethylene/tetrafluoroethylene copolymer of Felix to the fluoropolymer of Montagna to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the mechanical properties for some applications and/or decreased costs, which was desirable in Montagna.

	Regarding claim 7, the combination Bonnett / Mehan does not disclose: wherein the fluoropolymer powder has a particle size defined by a Dv50 of less than or equal to 100 microns (this is interpreted broadly as a mean particle diameter).
	In the same field of endeavor of fluoropolymer particles (see title, abs) as Bonnett, Felix discloses: wherein the mean particle diameter is between 1-100 microns (see [0048]).  
	To add the mean/average particle size/diameter of Felix to the fluoropolymer of Bonnett had the benefit that it improved the mechanical properties for some applications and/or decreased costs ([0061]).  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
To use the powder of Bonnett necessarily had some particle diameter, and one of ordinary skill in the art would have optimized, by routine experimentation, the particle diameter of Bonnett in consideration of the sizes of Felix to arrive at the claimed invention before the effective filing date.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the ethylene/tetrafluoroethylene copolymer of Felix to the fluoropolymer of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it improved the mechanical properties for some applications and/or decreased costs.

	Regarding claim 13, the combination Bonnet / Mehan does not disclose: further comprising one or more additives selected from the group consisting of: dyes, pigments, for coloring / IR absorption, carbon black, fire retardant additives, glass fibers, carbon fibers, antioxidant stabilizers, light stabilizers, impact modifiers, antistatic agents, and flame retardants.
	In the same field of endeavor of fluoropolymers with flow aids (see title, abs) as Bonnett, Felix discloses: the use of pigments including carbon black in the recited composition (Id.).
	To add the carbon black of Felix to the composition of Bonnett had the benefit that it was result-effective with the conductivity of the composition (see abs), which was desirable in Montagna.  See MPEP 2144.05 regarding the obviousness of result-effective variables.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the carbon black pigment with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of the conductivity of the composition.

Claims 8, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and van der Mee (US 2012/0184662).

	Regarding claim 8, the combination Bonnett / Mehan does not disclose: wherein said fluoropolymer has a number-average molecular weight ranging from 5 kDa-200 kDa.  Montagna necessarily had used some number-average molecular weight and one of ordinary skill in the art would have looked to the other available prior art references to determine the optimum working range for the molecular weight of the fluoropolymer blend.
	In the same field of endeavor of fluoropolymers with fillers of mica/talc/silica (see [0037]), van der Mee discloses: a molecular weight for the polymer to be between 15-28 kDa (Id.).  This is a subrange that can anticipate the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
	That the precise statistical distribution is number average molecular mass in that range would have been obvious as the selection of a known design for its intended uses (see van der Mee claim 1).  Van der Mee also includes talc/mica (see [0037]).
To select the molecular/formula weight of polymer to be less than the number average molecular weight in the claimed range as in van der Mee in the particle composition of Bonnett had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition (see [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the molecular weight of van der Mee with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition.

	Regarding claim 20, the combination Bonnett / Mehan reference does not disclose: wherein said fluoropolymer has a number average molecular mass ranging from 5 kDa to 150 kDa.  The composition of Montagna necessarily had some number average molecular mass/mass distribution.
	In the same field of endeavor of fluoropolymers with fillers / flow aids (see [0037]), van der Mee discloses: a molecular weight for the polymer to be between 15-28 kDa (Id.).  This is a subrange that can anticipate the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.  	That the precise statistical distribution is number average molecular mass in that range would have been obvious as the selection of a known design for its intended uses (see van der Mee claim 1).  Van der Mee also includes talc/mica (see [0037]).
To select the molecular/formula weight of polymer to be less than the number average molecular weight in the claimed range as in van der Mee in the particle composition of Bonnett had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition (see [0001]).
	It would have been obvious to one of ordinary skill in the art to combine the molecular weight of van der Mee with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the superior melt processing behavior (improved shear thinning) of the composition.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Montagna (US 2007/0084542).

Regarding claim 9, the combination Bonnett / Mehan does NOT disclose: wherein the flow agent is mica.
In the same field of endeavor of plastic compositions as Bonnett, Montagna discloses: wherein the flow agent is mica ([00027]).
To add the flow agent / aid as mica as in Montagna in the fluoropolymer composition of Bonnett had the benefit that it allowed for the adaptation of paint films for use on larger parts, in an economical manner using a more automated and efficient process ([0006]).
	It would have been obvious to one of ordinary skill in the art to combine the particular filler / flow aid of Montagna with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for for the adaptation of paint films for use on larger parts, in an economical manner using a more automated and efficient process.

	Regarding claim 10, the combination Bonnett / Mehan does NOT disclose: wherein the flow agent is silica.
In the same field of endeavor of plastic compositions with additives as Bonnett, Montagna discloses: wherein said flow agent is silica (see [0027]).
To add the flow agent / aid as silica as in Montagna in the fluoropolymer composition of Bonnett had the benefit that it allowed for the adaptation of paint films for use on larger parts, in an economical manner using a more automated and efficient process ([0006]).
	It would have been obvious to one of ordinary skill in the art to combine the particular filler / flow aid as silica of Montagna with the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for for the adaptation of paint films for use on larger parts, in an economical manner using a more automated and efficient process.
	Limitations recited in claim 10 which are directed to specific properties of silica recited in said claim, it is noted that once a flow agent is disclosed to comprise a material selected from the group consisting of silicas (see Montagna [0027] /  Lee / Sacripante), and therefore is substantially the same as the fused silica of claim 10, it will, inherently, display recited properties (“hydrophobic”).  See MPEP 2112.
Regarding limitations recited in claims 10, which are directed to method of making said silica powder (e.g. “fumed silica”) it is noted that said limitations are not given patentable weight in the product claims.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  
If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  
Therefore, since the powder (see [0027] and [0041]) as recited in claim 10 is the same as the powder disclosed by Montagna / Lee / Sacripante, as set forth above, the claim is unpatentable even though the powder of Montagna was made by a different process.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Fortuyn (US 2009/0326113).

	Regarding claim 11, Bonnett / Mehan necessarily utilized some concentration/weight fraction/mass percentage of flow agent in the composition.
	Bonnett is silent as to the precise mass fraction of the silica/flow aid in its composition and does not disclose: wherein the weight proportion (interpreted as an inherent characteristic to the claim as it lacks proper antecedent basis in claim 1) of flow agent is between 0.01-5% of the total weight of the composition.
	In the same field of endeavor of fluoropolymer compositions with silica particles as Bonnett, Fortuyn discloses: wherein the mass fraction of silica particles is between 1-4 weight percent of the composition (see [0068]).
	To optimize the mass fraction/weight percentage of the flow agent of Bonnett as in the composition of Fortuyn had the benefit that it allowed for the improved structural integrity and aesthetic properties of the extruded article (see abs).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass fraction of silica particles of Fortuyn in the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved structural integrity and aesthetic properties of the extruded article.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Lee (EP 1598396).

	Regarding claim 18, the combination Bonnett / Mehan does not disclose: wherein the fluoropolymer is a homopolymer or a copolymer comprising at least one monomer selected from the group consisting of: perfluoromethylvinylether, perfluoroethylvinylether, and perfluoropropylvinylether.
	In the same field of endeavor of fluoropolymers with additives as Bonnett (see title, abs), Lee discloses: a fluoropolymer which is perfluoropropylvinylether (PPVE) (see abs).
	To select the perfluoropropylvinylether of Lee in the composition of Bonnett had the benefit that it optimized the nitrogen gas permeability, thermal conductivity and storage modulus of the resulting composition (see Lee detailed description [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art to select the perfluoropropylvinylether of Lee in the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so improved the gas permeability, thermal conductivity and storage modulus of the composition, which was desirable in Montagna.
	
	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnett (CN 1354482) and further in view of Mehan (2010/0219555), and Bowman (US 2003/0148222).

	Regarding claim 19, the combination Bonnett / Mehan does not disclose: wherein the fluoropolymer powder has a particle size defined by a Dv50 (interpreted as a mean particle diameter) of between 25-80 microns.  Montagna necessarily included some mean particle diameter/size distribution.
	In the same field of endeavor of fluoropolymer powders (see title, abs, [0038]) as Bonnett, Bowman discloses: a fluoropolymer powder having a particle size between 45-105 microns (see [0038]).  This is an overlapping range to the claimed range.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges.
	  To select the mean particle diameter of Bowman in the composition of Bonnett had the benefit that it allowed for the microfabrication of forming complex, three-dimensional structures ([0006]).
	It would have been obvious to one of ordinary skill in the art to combine the particle size/diameter of Bowman in the composition of Bonnett to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the microfabrication of forming complex, three-dimensional structures.

Conclusion

Citation of related / pertinent prior art: Kleiman-Schwarsetein (US 2010/0092763) discloses: a copolymer of vinylidene fluoride, tetrafluoroethylene and hexafluoropropylene ([0045] – a mixture of the groups listed in the claimed subject matter).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                 

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743